


Exhibit 10.22
First Amendment


To


BorgWarner Inc. Board of Directors Deferred Compensation Plan


(As Amended and Restated Effective January 1, 2009)
Effective January 1, 2011, Section 4.3 of the the BorgWarner Inc. Board of
Directors Deferred Compensation Plan (As Amended and Restated Effective
January 1, 2009) is hereby amended as follows:
Section 4.3 Timing of Deferral Credits. The percentage amount of a Retainer Fee
that a Participant elects to defer in the Deferral Election shall cause an
equivalent reduction in the amount of the Retainer Fee actually paid in cash to
the Participant for that year. Retainer Fee deferrals shall be credited to each
Participant’s appropriate Deferred Benefit Account as of the first Business Day
of the calendar quarter immediately following the calendar quarter in which the
Retainer Fee was payable to the Participant. For example, a Retainer Fee payable
to the Participant during November will be credited to the Participant’s
Deferred Benefit Account as of the first Business Day of January. The amounts
credited to the Participant’s deferred Benefit Account will be allocated among
the Investment Options elected by the Participant under Section 5.1.

1